DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 12/10/2019.
Claims 1-20 are pending. 
Claims 1 and 11 are independent. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya et al. (US 2004/0164733) in view of Richards et al. (US 2015/0229248).

Re claim 1, Fukaya teaches (Figures 1-10) a method for compensating for a plurality of asymmetrical permanent rotor magnets (3) disposed on a rotor (11a) of a brushless DC motor (11e) with an integrated circuit coupled to the motor (6), the method comprising:
at a motor controller (6, para 111), calculating a speed and acceleration of the rotor based on an output of a magnetic sensor (5) indicating a polarity of a permanent magnet (3) of the plurality of (Fig. 1b; 3, 3a, 3b) that is closest to the magnetic sensor (para 75, 78 and 123);
but fails to explicitly teach a motor controller, calculating a speed and acceleration of the rotor based on an output of a magnetic sensor; calculating a non-ideal shape and angular position for each of the plurality of asymmetrical permanent rotor magnets based on timing information of the magnetic sensor output, the calculated speed of the rotor, and the calculated acceleration of the rotor; and
generating a synthesized commutation signal for controlling commutation of current of a plurality of stator coils, the synthesized commutation signal correcting for the calculated non-ideal shape and non-ideal angular positions of the plurality of asymmetrical permanent rotor magnets on the rotor.
Richards teaches (Figures 1-4) a motor controller (80, para 70), calculating a speed (para 70) and acceleration (para 70; “regulator 94 that compares a speed target 96 with the current speed of the motor 98 and determines the aggregate current 82 required to accelerate to the speed target 96”) of the rotor (4) based on an output of a magnetic sensor (para 72; Hall sensors can be utilized); calculating a non-ideal shape (para 72; non-ideal is interpreted as the readings from the sensor that uses the timekeeping logic and makes assumptions about the position) and angular position (para 71-72; position is calculated based on signals form the hall sensor or through back-emf signals) for each of the plurality of asymmetrical permanent rotor magnets (41-44) based on timing information of the magnetic sensor output (para 72 and 74), the calculated speed of the rotor (para 72), and the calculated acceleration of the rotor (para 70 and 72;  “regulator 94 that compares a speed target 96 with the current speed of the motor 98 and determines the aggregate current 82 required to accelerate to the speed target 96”); and
generating a synthesized commutation signal (110) for controlling commutation of current of a plurality of stator coils (para 75; discloses commutation pattern is determined and provided to the IGBT module 114), the synthesized commutation signal correcting for the calculated non-ideal shape and (para 74; the commutation pattern responds and corrects the motor position).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Fukaya with that taught by Richards to provide higher quality control of the motor (see Richards; para 40).

Re claim 4, Fukaya in view of Richards teaches teaches the method of claim 1, further comprising:
comparing ideal relative angular positions between a plurality of asymmetrical permanent rotor magnets for an ideal (ideal is being interpreted as the true, optimal commutation timing preferred and injected; para 72) rotor to calculated non-ideal (non-ideal is interpreted as the readings from the sensor that uses the timekeeping logic and makes assumptions about the position) relative angular positions (para 71-72; position is calculated based on signals form the hall sensor or through back-emf signals) between the plurality of asymmetrical permanent rotor magnets on the rotor of a motor being controlled to determine an angular difference (see Richards;  para 72), and converting the angular difference into timing information (see Richards; 114) based on the calculated speed of the rotor (see Richards; para 74)and the calculated acceleration of the rotor (see Richards;  para 70 and 72; “regulator 94 that compares a speed target 96 with the current speed of the motor 98 and determines the aggregate current 82 required to accelerate to the speed target 96”).

Re claim 8, Fukaya in view of Richards teaches the method of claim 1, further comprising:
controlling commutation of the current of the plurality of stator coils using information from the magnetic sensor directly under a first set of conditions (see Richards; para 74) and controlling commutation of the current of the rotor using the synthesized commutation signal under a second set of conditions (see Richards; para 74).

Re claim 9, Fukaya in view of Richards teaches the method of claim 8, wherein the second set of conditions include conditions where the calculated speed of the rotor (see Richards; para 72) and the calculated acceleration of the rotor are within a range for the synthesized commutation signal to achieve a target level of accuracy (see Richards; para 72).

Re claim 10, Fukaya in view of Richards teaches the method of claim 8, wherein the first set of conditions include conditions where the calculated speed of the rotor (see Richards; para 72) and the calculated acceleration of the rotor are not within a range for the synthesized commutation signal to achieve a target level of accuracy (see Richards; para 72).

Re claim 11, Fukaya teaches (Figures 1-10) a system for generating a synthesized commutation signal that compensates for positions of a plurality of asymmetrical rotor magnets on a rotor, the system comprising:
a magnetic sensor amplifier (5)  configured to output an indication of magnetic polarity changes detected from a magnetic sensor during rotation of the rotor (para 75, 78 and 123); one or more memory registers (para 144);
but fails to explicitly teach one or more commutation and pulse width modulation switches; and commutation logic including instructions executable by a processor of the system to:
calculate a speed and acceleration of the rotor based on an output of the magnetic sensor amplifier;
calculate an angular position and shape for each of the plurality of asymmetrical rotor magnets on the rotor based on timing information for the detected magnetic polarity changes, the calculated speed of the rotor, and the calculated acceleration of the rotor;

control, via the one or more commutation and pulse width modulation switches, a commutation of the current of the plurality of stator coils using the synthesized commutation signal.
Richards teaches (Figure 2) one or more commutation and pulse width modulation switches (IGBT module 114); and commutation logic including instructions executable by a processor of the system to (80, para 70):
calculate a speed and acceleration of the rotor (4) based on an output of the magnetic sensor (para 71-72; position is calculated based on signals form the hall sensor or through back-emf signals) amplifier (para 70);
calculate an angular position and shape for each of the plurality of asymmetrical rotor magnets on the rotor based on timing information for the detected magnetic polarity changes (para 71-72), the calculated speed of the rotor (para 72), and the calculated acceleration of the rotor (para 72; “regulator 94 that compares a speed target 96 with the current speed of the motor 98 and determines the aggregate current 82 required to accelerate to the speed target 96”);
generate a synthesized commutation signal for controlling commutation of current of a plurality of stator coils (para 75; discloses commutation pattern is determined and provided to the IGBT module 114), the synthesized commutation signal being based on the calculated angular position (para 75); and
control, via the one or more commutation and pulse width modulation switches, a commutation of the current of the plurality of stator coils using the synthesized commutation signal (para 75).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Fukaya with that taught by Richards to provide higher quality control of the motor (see Richards; para 40).

Re claim 15, Fukaya in view of Richards teaches the system of claim 11, wherein the commutation logic includes instructions executable by the processor of the system to:
control commutation of the current of the plurality of stator coils using information from the magnetic sensor directly under a first set of conditions (see Richards; para 74) and controlling commutation of the current of the rotor using the synthesized commutation signal under a second set of conditions (see Richards; para 74).

Re claim 16, Fukaya in view of Richards teaches the system of claim 15, wherein the second set of conditions include conditions where the calculated speed of the rotor (see Richards; para 72) and the calculated acceleration of the rotor are within a range for the synthesized commutation signal to achieve a target level of accuracy (see Richards; para 72).

Re claim 17, Fukaya in view of Richards teaches the system of claim 15, wherein the first set of conditions include conditions where the calculated speed of the rotor (see Richards; para 72) and the calculated acceleration of the rotor are not within a range for the synthesized commutation signal to achieve a target level of accuracy (see Richards; para 72).

Re claim 18, Fukaya in view of Richards teaches the system of claim 11, wherein the rotor is included in a single-phase motor winding configuration (see Richards; para 59).

Re claim 19, Fukaya in view of Richards teaches the system of claim 11, wherein the rotor is included in a multiple phase motor winding configuration (see Richards; para 59).

Re claim 20, Fukaya in view of Richards teaches the system of claim 11, further comprising a brushless direct current (BLDC) motor (see Richards; 20, para 59) in electronic communication with the one or more commutation and pulse width modulation switches (see Richards; 114 para 75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya et al. (US 2004/0164733) in view of Richards et al. (US 2015/0229248) as applied to claim 1 above, and further in view of Griffitts (US 2003/0193306).

Re claim 2, Fukaya in view of Strong teaches the method of claim 1, but fails to explicitly teach wherein the synthesized commutation signal corrects for a motor winding impedance delay.
Griffitts teaches wherein the synthesized commutation signal corrects for a motor winding impedance delay (para 100).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Fukaya with that taught by Richards further with that taught by Griffitts to control commutation (see Griffitts; abstract).

Re claim 3, Fukaya in view of Richards in view of Griffitts teaches the method of claim 2, further comprising:
(see Fukaya; para 144; discloses that instructions and information will be stored); and
calculating a period of time when the next commutation event is to be initiated to correct for the winding impedance delay (see Griffitts; para 100).

Re claim 12, Fukaya in view of Richards teaches the system of claim 11, wherein the commutation logic includes instructions executable by the processor of the system to:
prior to generating the synthesized commutation signal, store and reading winding impedance delay information to and from memory in the motor controller (see Fukaya; para 32; discloses that instructions and information will be stored); and
but fails to explicitly teach calculate a duration when the next commutation event is to be initiated to correct for the winding impedance delay;
wherein the synthesized commutation signal corrects for the motor winding impedance delay.
Griffitts teaches calculate a duration when the next commutation event is to be initiated to correct for the winding impedance delay (para 100);
wherein the synthesized commutation signal corrects for the motor winding impedance delay (para 100).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Fukaya with that taught by Richards further with that taught by Griffitts to control commutation (see Griffitts; abstract).



Allowable Subject Matter
Claims -14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846